   Case 3:12-cv-01663-CCC Document 256 Filed 05/07/19 Page 1 of 1


               IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

CARMELO ROMAN, RICARDO
ROMAN-RIVERA and
SDM HOLDINGS, INC., individually            CIVIL 12-1663CCC
and on behalf of all others similarly
situated
Plaintiffs
vs.
UBS FINANCIAL SERVICES, INC.
OF PUERTO RICO; UBS TRUST
COMPANY OF PUERTO RICO;
PUERTO RICO INVESTORS
TAX-FREE FUND IV, INC.; PUERTO
RICO FIXED INCOME FUND III, INC.;
PUERTO RICO FIXED INCOME
FUND V, INC.; PUERTO RICO
INVESTORS BOND FUND I, INC.;
PUERTO RICO AAA PORTFOLIO
BOND FUND, INC.; PUERTO
RICO AAA PORTFOLIO BOND
FUND II, INC.; MIGUEL A. FERRER;
CARLOS J. ORTIZ
Defendants


                                JUDGMENT

     Having considered plaintiff’s Statement Regarding Dismissal filed on
April 12, 2019 (d.e. 255), which is NOTED, where it submits that “there is no
reason why this case should not be dismissed without prejudice due to the
pending arbitrations,” it is ORDERED and ADJUDGED that this action be and
is hereby DISMISSED, without prejudice, due to the pending arbitration
proceedings.
     SO ORDERED AND ADJUDGED.
     At San Juan, Puerto Rico, on May 7, 2019.



                                        S/CARMEN CONSUELO CEREZO
                                        United States District Judge
